Citation Nr: 1748921	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to October 1968.  The Veteran died in October 2009 and the appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has been transferred to the VA RO in Chicago, Illinois.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's exposure to herbicides, specifically Agent Orange, caused or aggravated the Veteran's pancreatic cancer, which caused his death.  

The Veteran died in October 2009, and his Death Certificate identified metastatic pancreatic cancer as the cause of death.  At the time of his death the Veteran was service-connected for diabetes mellitus and bilateral lower extremity neuropathy.  The Veteran served in Vietnam during the presumptive period of herbicide agent exposure.  See 38 C.F.R. § 3.307 (2016).  Therefore, the Veteran's exposure to an herbicide agent, specifically Agent Orange, is presumed.  On remand, an opinion as to the cause of the Veteran's death must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion to determine the etiology of the cause of the Veteran's death.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and death certificate, as well as the appellant's lay statements.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's metastatic pancreatic cancer was  etiologically related to service, specifically to conceded exposure to herbicide agents therein.  

The examiner should provide an explanation based on the specific facts of the case and any relevant medical literature for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.	Thereafter, readjudicate the appellant's claim.  If action remains adverse to the appellant, provide her and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




